The appellant was tried and convicted of the offense of failing to stop and render aid, as provided by Art. 1150, P. C., 1925, and his punishment was assessed at a fine of one hundred dollars. At a former day we dismissed the appeal in this case by reason of a defective recognizance. Since then a proper appeal bond has been filed and the record has been perfected. Therefore the appeal is reinstated and we will dispose of this case on its merits.
Appellant's first contention is that the trial court erred in declining to sustain his motion to quash the indictment in this, that the indictment failed to charge that Uhlenhoff requested appellant to give him the name and address of the owner of said motor vehicle, or the license number. The primary object of the statute is to require the person, who drives a motor vehicle upon the public highways and strikes another vehicle or pedestrian, to stop. The failure to render all necessary assistance, including the carrying of such occupants or person to a physician or surgeon for medical treatment, if treatment is required, or requested by the person struck; or *Page 535 
failing or refusing to give the occupant or person struck, if requested, at the time of such striking or collision or immediately thereafter, the number of such motor vehicle, also the name of the owner thereof and his address, etc., are denounced as offenses occurring subsequent to stopping. To hold otherwise might, in many instances, offer the offending party an opportunity to escape punishment by striking the pedestrian or occupants of a motor vehicle with such force as to render them unconscious, then increase his speed so as to be out of sight and hearing before any request could be made. We think the indictment in this case is sufficient to charge appellant with failing to stop and ascertain if any one was injured who required medical or surgical treatment.
Appellant's next contention is that the testimony is insufficient to warrant and sustain his conviction. We cannot agree with him. The record shows that appellant while driving a motor truck loaded with gasoline and motor oil upon a public highway, leading from Longview to Kilgore, collided with an automobile driven upon and along said road by William Uhlenhoff and wrecked it. Appellant did not stop to ascertain if Mr. Uhlenhoff or any occupant of his car was injured, but continued driving until he reached his home which was several hundred yards from the place of the collision. Mr. Shepler, whom appellant had passed a few seconds before the collision occurred, saw what had happened. He drove up and invited Mr. Uhlenhoff to get into his car, and said that they would go in pursuit of the truck if they had to run it to Kilgore to overtake it. After driving several hundred yards, they saw the truck and appellant near his filling station. They drove up to the filling station, took the license number of the truck, and made some, inquiry about having the automobile repaired. Appellant sent for a wrecker, had the car taken to a repair shop, and agreed to pay the necessary expenses incident thereto; but after he was informed that the material necessary to repair the car would cost over forty dollars not including the labor, he refused to pay any part thereof. We think the testimony sustains the conviction.
It is therefore ordered that the judgment of the trial court be and the same is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 536 
                    ON MOTION FOR REHEARING.